Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED CHAIRMAN SERVICES AGREEMENT

This Amended and Restated Chairman Services Agreement (this “Agreement”), dated
June 24, 2015, is by and between Milacron Holdings Corp., formerly named Mcron
Acquisition Corp., a Delaware Corporation (the “Company”), and Ira G. Boots
(“Chairman” or “Mr. Boots”).

WHEREAS, the Company and Mr. Boots, are party to that certain Chairman Services
Agreement, dated as of April 30, 2012 (the “Original Agreement”), pursuant to
which Mr. Boots serves as the non-employee chairman of the Board of Directors of
the Company (the “Board”).

WHEREAS, Mr. Boots and the Company now desire to amend and restate the Original
Agreement in its entirety pursuant to the terms set forth herein.

NOW, THEREFORE, in consideration of such service and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Mr. Boots agree as follows:

1. Service and Duties. The Company and Chairman agree that Chairman shall serve
as a director and the non-employee chairman of the Board, upon the terms and
conditions contained in this Agreement, until terminated by either party in
accordance with this Agreement. Chairman shall commit such time as reasonably
necessary to fulfill his obligations as non-employee chairman of the Board.
Chairman acknowledges that he is not an employee of the Company in any respect,
including within the meaning of all federal, state and local laws and
regulations governing employment relationships. The Company acknowledges that
Chairman may serve in similar positions with other third party business entities
concurrently with the term of this Agreement without violation of any of the
obligations of Chairman herein. Chairman shall have such duties, authorities and
responsibilities as are consistent with such position, including, without
limitation:

 

  •   presiding over meetings of the Board;

 

  •   establishing requirements for management to communicate with and report to
the Board, including, among other things, dates, agendas, presentations and
reports;

 

  •   working with management and the Board to evaluate performance; and

 

  •   meeting with the Company’s Chief Executive Officer and his direct reports,
as appropriate.

If requested, Chairman shall also (i) serve as a member of the board of
directors of any of the Company’s subsidiaries or affiliates and (ii) serve as a
member of committees (including, without limitation, audit or compensation
committees) of the Company’s subsidiaries or affiliates, without additional
compensation, provided that such additional service shall not require Chairman
to exceed the time commitment specified in this Section 1 or otherwise agreed
between Chairman and the Company.

The Company shall maintain directors and officers liability insurance for the
benefit of Chairman during the term of this Agreement and for the period of any
liability thereafter with liability coverage that is no less favorable than the
liability coverage provided to any other director or any officer of Company.
Chairman will also be the beneficiary of indemnification for his service as a
director as provided in the Company’s Certificate of Incorporation and By-laws,
and that certain Indemnification Agreement, dated as of August 27, 2012, by and
among Chairman, the Company and the Guarantors (as defined therein).



--------------------------------------------------------------------------------

2. Independent Contractor Status. Chairman acknowledges and agrees that
(i) Chairman is an independent contractor, and not an employee, of the Company
within the meaning of all federal, state and local laws and regulations
governing employment relationships, including insurance, workers’ compensation,
industrial accident, labor and taxes; (ii) except as expressly authorized by the
Company, Chairman shall not have any right to act for, represent or otherwise
bind the Company in any manner; (iii) Chairman shall not be entitled to
participate in any employee benefit plans or arrangements of the Company and
shall not be provided with health and welfare benefits, including, without
limitation, medical and dental coverage; (iv) Chairman shall be solely
responsible for any workers’ compensation, unemployment or disability insurance
payments, or any social security, income tax or other withholdings, deductions
or payments (including self-employment taxes) that may be required by federal,
state or local law with respect to any sums paid to Chairman hereunder; and
(v) Chairman shall be required to pay and shall timely remit all self-employment
taxes to the Internal Revenue Service and any other required governmental
agencies.

3. Compensation.

3.1 Annual Fee. In consideration of all services rendered by Chairman under this
Agreement as a director and as the chairman of the Board of the Company, the
Company shall pay Chairman a cash director fee (the “Cash Director Fee”) at an
annual rate of $250,000 during the Service Period. The Cash Director Fee shall
be paid by the Company, in advance, in equal quarterly installments on the first
business day of each quarter.

3.2 Annual Equity Award. Chairman shall be entitled to receive an annual equity
award (the “Annual Equity Award”) consisting of that number of shares of
restricted common stock units (“RSUs”) having an aggregate value on the date of
grant of $250,000 (based on the Measurement Date Price (as defined below)),
which will have a per unit value equal to the Measurement Date Price. The grant
of the Annual Equity Award will be made each year on a date that is two business
days after the public disclosure of the Company’s financial results for the
previous fiscal year (such date, the “Measurement Date”), and that date is
subject to any modification by the Board of the Company’s policy regarding
compensation for non-management members of the Board, as in effect from time to
time. The “Measurement Date Price” will be equal to the closing sales price of
the Company’s common stock on the New York Stock Exchange on the Measurement
Date. The Annual Equity Award will be granted pursuant and subject to the
Milacron Holdings Corp. 2015 Equity Incentive Plan (the “Plan”), and the RSUs
granted in connection therewith will vest in full on the one year anniversary of
the date of grant as long as Chairman is serving as non-employee chairman of the
Board pursuant and subject to the terms of Chairman’s award agreement related to
the grant.

3.3 IPO Equity Award. In connection with the initial public offering of shares
of common stock of the Company, as contemplated by the Company’s Registration
Statement on Form S-1 (the “IPO”), Chairman shall be entitled to receive an
equity award (the “IPO Equity Award”) consisting of that number of shares of
RSUs having an aggregate value on the date of the IPO of $187,500, with a per
unit fair market value equal to the initial public offering price set forth on
the cover page of the final prospectus relating to the IPO. The IPO Equity Award
shall be granted to Chairman following the effectiveness of the underwriting
agreement to be executed in connection with the IPO and the filing of listing
applications with the New York Stock Exchange and one or more registration
statements on Form S-8 with the Securities Exchange Commission to register the
shares of common stock to be issued pursuant to the Company’s equity incentive
arrangements, but prior to the commencing of trading of the Company’s common
stock on the New York Stock Exchange. The IPO Equity Award will be granted
pursuant and subject to the Plan and an award agreement, and the RSUs granted in
connection therewith will vest in full on the Measurement Date in 2016, as long
as Chairman is serving as non-employee chairman of the Board on such date.

 

2



--------------------------------------------------------------------------------

3.4 Reimbursement of Expenses. The Company shall promptly reimburse Chairman for
reasonable and necessary expenses actually incurred by Chairman directly in
connection with the business and affairs of the Company and the performance of
Chairman’s duties hereunder, together with any other fees related to the
position of non-executive chairman of the Board, in each case subject to
appropriate substantiation and itemization of such expenses and fees in
accordance with the guidelines and limitations established by the Company from
time to time.

4. Termination. Upon any termination of service, Chairman shall be entitled to
payment of Chairman’s accrued and unpaid Cash Director Fee and reimbursement of
expenses under Section 3 hereof in each case accrued through the date of
termination. Chairman shall not be required to refund any advance payment of the
Cash Director Fee upon any termination of this Agreement. Except for the
payments and benefits described in this Section 4, Chairman shall not be
entitled to receive severance payments or benefits after the last date of
service with the Company. Upon any termination of Chairman’s service, Chairman
shall be deemed to have resigned as a member of the board of directors of any of
the Company’s subsidiaries or affiliates, to the extent applicable. On or
immediately following the date of any termination of Chairman’s service,
Chairman shall confirm the foregoing by submitting to the Company in writing a
confirmation of Chairman’s resignation(s).

5. Severable Provisions. The provisions of this Agreement are severable and the
invalidity of any one or more provisions shall not affect the validity of any
other provision. In the event that a court of competent jurisdiction shall
determine that any provision of this Agreement or the application thereof is
unenforceable in whole or in part because of the duration or scope thereof, the
parties hereto agree that said court in making such determination shall have the
power to reduce the duration and scope of such provision to the extent necessary
to make it enforceable, and that the Agreement in its reduced form shall be
valid and enforceable to the full extent permitted by law.

6. Notices. All notices hereunder, to be effective, shall be in writing and
shall be deemed effective when delivered by hand or mailed by (a) certified
mail, postage and fees prepaid, or (b) nationally recognized overnight express
mail service, as follows:

If to the Company:

 

Milacron Holdings Corp., a Delaware Corporation 3010 Disney Street Cincinnati,
OH 45209 Attn: Hugh C. O’Donnell Tel: (513) 487-5000 Fax: (513) 487-5086

If to Chairman:

The last address shown on records of the Company

or to such other address as a party may notify the other pursuant to a notice
given in accordance with this Section 6.

 

3



--------------------------------------------------------------------------------

7. Miscellaneous.

7.1 Berry Plastic Indemnification. Company shall indemnify and save Chairman
harmless from any claim, demand, liability, loss or damages incurred by Chairman
with respect to any action by Berry Plastics Group, Inc. or any affiliate
thereto due to the services or attempted services by Chairman hereunder,
including any attorneys’ fees incurred by Chairman or the Company. In the event
of the necessity of engagement of counsel for the benefit of Chairman, then
Chairman shall have the right to approve any such counsel for the benefit of
Chairman. This obligation of indemnity shall survive termination of this
Agreement.

7.2 Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties hereto with regard to the subject matter hereof, superseding
and replacing the Original Agreement and any other understanding, whether
written or oral, regarding or relating to the terms of this Agreement. This
Agreement may not be amended or revised except by a writing signed by the
parties.

7.3 Assignment and Transfer. The provisions of this Agreement shall be binding
on and shall inure to the benefit of the Company and any successor in interest
to the Company who acquires all or substantially all of the Company’s assets.
The Company may assign this Agreement to an affiliate. Neither this Agreement
nor any of the rights, duties or obligations of Chairman shall be assignable by
Chairman, nor shall any of the payments required or permitted to be made to
Chairman by this Agreement be encumbered, transferred or in any way anticipated,
except as required by applicable laws. All rights of Chairman under this
Agreement shall inure to the benefit of and be enforceable by Chairman’s
personal or legal representatives, estates, executors, administrators, heirs and
beneficiaries.

7.4 Governing Law. This Agreement shall be construed under and enforced in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law provisions thereof.

7.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and shall have the same effect as if
the signatures hereto and thereto were on the same instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

MILACRON HOLDINGS CORP. By: /s/ Thomas J. Goeke

Name: Thomas J. Goeke

Title: President and Chief Executive Officer

[SIGNATURE PAGE TO IRA BOOTS A&R CHAIRMAN SERVICES AGREEMENT]



--------------------------------------------------------------------------------

EXECUTIVE /s/ Ira G. Boots Ira G. Boots

[SIGNATURE PAGE TO IRA BOOTS A&R CHAIRMAN SERVICES AGREEMENT]